ORDER
PER CURIAM.
On consideration of the certified order and opinion of the Virginia State Bar Disciplinary Board suspending respondent for six months, this court’s January 20, 2012, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal disciplines should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, the lodged late filed statement of respondent wherein he states he does not oppose reciprocal discipline but asks that it be imposed nunc pro tunc to his Virginia discipline, the reply thereto, and respondent’s Goldberg affidavit, see In re Goldberg, 460 A.2d 982 (1983), and D.C. Bar R. XI, § 14(g), both filed on May 11, 2012, it is
ORDERED that the Clerk shall file the lodged late response and reply thereto. It is
FURTHER ORDERED that Gerald I. Katz is hereby suspended for a period of six months, nunc pro tunc to May 11, 2012. The affidavits filed by respondent on May 11, 2012, demonstrate that respondent failed to immediately withdraw from his cases in this jurisdiction and refrain from practice in this jurisdiction upon imposition of discipline in Virginia. See In re O’Toole, 877 A.2d 151 (D.C.2005).